DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For the purposes of examination, the term “unit derived from an aromatic compound” as used throughout the claims (see claim 3, line 2 and claim 4, line 2) will be given its broadest reasonable interpretation in line with the specification – a unit having an aromatic group. This interpretation is supported by applicant’s specification at para. 0042 and 0083, which correlate a unit “derived from an aromatic compound” with a unit “having an aromatic group”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US10131806B2) (hereinafter referred to as “Hayashi”).
Regarding claim 1, Hayashi teaches an aqueous ink for ink jet (see Hayashi at Abstract) comprising:
 • a coloring material (see ink Example 52 at Table 12 of Hayashi at pg. 24; ink Example 52 contains a pigment dispersion liquid, which contains a pigment as a coloring material) and 
• a plurality of resins different from the coloring material, wherein the plurality of resins includes a first resin and a second resin (see ink Example 52 at Table 12 of Hayashi at pg. 24; Example 52 contains resin E8, which corresponds to applicant’s claimed “first resin”, and resin B1, which corresponds to applicant’s claimed “second resin”; both resins are different from the coloring material), 
• the first resin is a resin particle formed of a first polyester resin (see ink Example 52 at Table 12 of Hayashi at pg. 24; Example 52 contains resin E8, which is a polyester resin comprising methyl methacrylate and benzyl methacrylate monomers, as shown in Table 9 of Hayashi at pg. 22; also see Hayashi at col. 34, lines 35-37, teaching resins E1-E17 as being resins having an ester bond and as being resin particles), and
• the second resin is at least one of (i) a block copolymer containing an A block having no acid group and a B block having an acid group and (ii) a second polyester resin having a sulfonic acid group (see ink Example 52 at Table 12 of Hayashi at pg. 24; Example 52 contains resin B1, which is a block copolymer comprised of two blocks; the first block of resin B1 is comprised of solely the monomers benzyl methacrylate and methyl methacrylate, and as such, the first block is an “A block” having no acid group (neither benzyl methacrylate nor methyl methacrylate have an acid group); the second block of resin B1 comprises methyl methacrylate and methacrylic acid monomers, and as such, the second block is a “B block” having an acid group (methacrylic acid corresponds to the claimed “acid group”); see Table 8 of Hayashi at pg. 21, outlining the composition of resin B1).
	Regarding claim 3, Hayashi teaches the aqueous ink according to claim 1, wherein the first polyester resin contains a unit derived from an aromatic compound (see ink Example 52 at Table 12 of Hayashi at pg. 24; Example 52 contains resin E8, which includes a benzyl methacrylate monomer, which comprises an aromatic group, and so as to be capable of being derived from an aromatic compound as claimed).
	Regarding claim 4, Hayashi teaches the aqueous ink according to claim 1, wherein the second resin contains a unit derived from an aromatic compound (see ink Example 52 at Table 12 of Hayashi at pg. 24; Example 52 contains resin B1, which includes a benzyl methacrylate monomer, which comprises an aromatic group, and also so as to be capable of being derived from an aromatic compound as claimed).
	Regarding claim 7, see the rejection as to claim 1. Since applicant does not specify the need for the second resin to be a polyester resin having a sulfonic acid group (i.e., the second resin can simply be the block copolymer), the rejection according to claim 1 is sufficient to read onto claim 7.
	Regarding claim 9, Hayashi teaches the aqueous ink according to claim 1, wherein the coloring material comprises a pigment (see ink Example 52 at Table 12 of Hayashi at pg. 24; ink Example 52 contains a pigment dispersion liquid, which contains a pigment as a coloring material).
	Regarding claim 10, Hayashi teaches an ink cartridge comprising an ink and an ink storage portion that stores the ink, wherein the ink comprises the aqueous ink according to claim 1 (see Hayashi at col. 22, lines 36-40, teaching an ink cartridge containing a storage portion that contains the ink of Hayashi; since Hayashi teaches the ink according to claim 1 in Example 52, it follows that the ink can be used in the ink cartridge as taught by Hayashi).
	Regarding claim 11, Hayashi teaches an ink jet recording method comprising ejecting an ink from an ink jet recording head to record an image on a recording medium, wherein the ink comprises the aqueous ink according to claim 1 (see Hayashi at col. 22, lines 61-65, teaching an ink jet recording method in which the ink of Hayashi is ejected from an ink jet recording head to record an image on a recording medium; since Hayashi teaches the ink according to claim 1 in Example 52, it follows that the ink can be used in the ink jet recording method as taught by Hayashi).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi.
Regarding claim 2, while Hayashi teaches the ink according to claim 1 outlined above, Hayashi fails to explicitly teach an ink wherein an acid value of the first polyester resin is 2 mg KOH/g or more to 30 mg KOH/g or less. However, Hayashi does teach that the acid value of the resin particle having an ester bond is preferably 10 mg KOH/g or more and 50 mg KOH or less (see Hayashi at col. 17, lines 55-59). This range overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.	
Regarding claim 8, while Hayashi teaches the ink according to claim 1 outlined above having a ratio of the first resin to the second resin of 2:1 (see ink Example 52 at Table 12 of Hayashi at pg. 24; the mass ratio of resin E8 to resin B1 is 20:10, or 2:1), Hayashi fails to explicitly teach an ink wherein a content (% by mass) of the first resin is 4.0 times or more to 100.0 times or less a content (% by mass) of the second resin in terms of mass ratio. However, Hayashi does teach a content of the block copolymer in their ink to be preferably 0.1% by mass or more and 5.0% by mass or less (see Hayashi at col. 16, lines 8-11). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to set the content of the resin B1 in Example 52 of Hayashi to range from, for example, 0.2% by mass to 5.0% by mass, as this range falls completely within the block copolymer content range disclosed by Hayashi (see Hayashi at col. 16, lines 8-11). Moreover, since the polyester resin E8 has a content of 20% by mass in Example 52, the mass ratio of the first resin E8 to the second resin B1 in Example 52 of Hayashi following the above modification would range from 4 to 100 (20/5 = 4; 20/0.2 = 100), which falls completely within the claimed mass ratio range. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, as applied to claim 1 above, and further in view of Utsugi et al. (US20200199387A1) (hereinafter referred to as “Utsugi”).
Regarding claim 5, while Hayashi teaches the ink according to claim 1 outlined above, Hayashi fails to explicitly teach an ink wherein a number average molecular weight of the second resin is 3,000 or more to 20,000 or less.
Utsugi teaches a water-based ink for an inkjet containing a pigment, a fixing resin, and water, wherein the fixing resin includes an A-B block copolymer (see Utsugi at Abstract). Utsugi further teaches the A block as exhibiting hydrophilicity (see Utsugi at para. 0075) and the B block as exhibiting hydrophobicity (see Utsugi at para. 0083). Moreover, Utsugi teaches similar block copolymers as the ones used by Hayashi, such as block copolymer (i.e., fixing resin) 40 in Table 3 of Utsugi at pg. 23-24, which contains an A block having methacrylic acid and methyl methacrylate units (i.e., a hydrophilic block having an acid group) and a B block containing methyl methacrylate and benzyl methacrylate units (i.e., a hydrophobic block having no acid group) – these monomers are identical to the ones used in resin B1 of Hayashi (see resin B1 at Table 8 of Hayashi at pg. 21). Furthermore, Utsugi teaches the number average molecular weight of the A-B block copolymer to be in a range of 3,000 to 30,000 in order for printed matter to have superior water resistance and rub fastness as well as to allow for excellent discharge stability of the ink (see Utsugi at para. 0072). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to set the number average molecular weight of the block copolymer B1 of Hayashi, which contains hydrophilic and hydrophobic blocks and is a similar block copolymer as the one taught by Utsugi, to be in a range of 3,000 to 30,000 in order for printed matter to have superior water resistance and rub fastness as well as to allow for excellent discharge stability of the ink.
Furthermore, since Utsugi teaches that the number average molecular weight of an A-B block copolymer impacts water resistance and rub fastness of printed matter as well as discharge stability (see Utsugi at para. 0072), the number average molecular weight of an A-B block copolymer would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. Accordingly, one of ordinary skill in the art at the time the invention was made would have adjusted, by routine experimentation, the number average molecular weight of the A-B block copolymer B1 of Hayashi to fall within the claimed range in order to optimize the water resistance and rub fastness of printed matter as well as discharge stability. See MPEP § 2144.05
	Regarding claim 6, while Hayashi teaches the ink according to claim 1 outlined above, Hayashi fails to explicitly teach an ink wherein a number average molecular weight of the A block of the block copolymer is 0.30 times or more to 0.80 times or less a number average molecular weight of the block copolymer in terms of ratio.
	Utsugi teaches a water-based ink for an inkjet containing a pigment, a fixing resin, and water, wherein the fixing resin includes an A-B block copolymer (see Utsugi at Abstract). Moreover, Utsugi teaches similar block copolymers as the ones used by Hayashi, such as block polymer (i.e., fixing resin) 40 in Table 3 of Utsugi at pg. 23-24, which contains a B block containing the same monomers as those used in the first block of resin B1 of Hayashi (methyl methacrylate and benzyl methacrylate monomers; in other words, both the first block (i.e., block A) of resin B1 of Hayashi and block B of resin 40 of Utsugi are hydrophobic blocks having no acid groups). Utsugi additionally teaches the number average molecular weight of their B block to range from 2,650 to 25,000 in order to make the balance between the hydrophilicity of the A block and the hydrophobicity of the B Block favorable, which in turn optimizes decap properties, discharge stability, water resistance, and rub fastness of the printed matter (see Utsugi at para. 0092).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to set the number average molecular weight of the first block (i.e., A block) of resin B1 of Hayashi, which is a hydrophobic block having no acid group that is similar to the B-block of the copolymer of Utsugi, to be, for example, 4,000, in order to make the balance between the hydrophilicity and hydrophobicity of the two blocks of resin B1 favorable, which in turn optimizes decap properties, discharge stability, water resistance, and rub fastness of the printed matter (4,000 falls within Utsugi’s disclosed range of 2,650 to 25,000; see Utsugi at para. 0092). 
Moreover, as outlined above, Utsugi teaches the number average molecular weight of the entire A-B block copolymer to range from 3,000 to 30,000 in order for printed matter to have superior water resistance and rub fastness as well as to allow for excellent discharge stability of the ink (see Utsugi at para. 0072). As such, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to set the number average molecular weight of the block copolymer B1 of Hayashi to be, for example, 8,000, in order for printed matter to have superior water resistance and rub fastness as well as to allow for excellent discharge stability of the ink (8,000 falls within Utsugi’s disclosed range of 2,650 to 25,000; see Utsugi at para. 0072).
Following the two modifications above, the number average molecular weight of the first block of resin B1 of Hayashi (i.e, the hydrophobic block) would be 0.5 times the number average molecular weight of the entire block copolymer B1 of Hayashi (4000/8000 = 0.5), which falls within the claimed range. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tokita et al. (JP2001139864) teaches an additive for a water-based ink that comprises a water-insoluble polyester and a polyester polymer containing a sulfonate group bonded to a polymer (see Tokita et al. at Abstract and pg. 2, para. 8). It is noted that Tokita et al. could render obvious at least claim 1 (see Tokita et al. at Abstract, pg. 2, para. 8, pg. 5, para. 6, and pg. 3, para. 7), but because it's concurrent with the rejections set above, it is not set forth at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY EUGENE BARZACH/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731